Citation Nr: 1033932	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-22 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 
1964.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from rating decisions of the VA 
Regional Office (RO) in Portland, Oregon that denied service 
connection for bilateral hearing loss disability and tinnitus.  

During the pendency of the appeal, service connection for 
tinnitus was granted by rating determination dated in June 2008.  
This is considered the full benefit sought as to that issue and 
it is no longer for appellate consideration.

The Veteran was afforded a videoconference personal hearing in 
July 2010 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran asserts that he had high frequency hearing loss at 
separation from service that developed as a result of working as 
an electronic intercept specialist and from firing range 
qualification in service.  He contends that he now has profound 
hearing impairment for which service connection should be 
granted.

The Veteran's service entrance examination report reflects that 
on audiological evaluation in January 18, 1960, hearing to the 
whispered voice was recorded as 15/15 in each ear.  An audiogram 
performed on January 25, 1960 indicated puretone thresholds 
between -10 and 20 at all frequencies up to 4000 Hertz.  However, 
a loss was recorded at the 6000-Hertz frequency in the right ear.

On examination in November 1963 prior to release from active 
service, an audiogram disclosed the following pure tone 
thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-05
00

20
LEFT
05
-05
10

15

Review of the record discloses that the appellant was afforded a 
VA audiology examination in June 2008.  The VA examiner diagnosed 
asymmetrical hearing loss with the left worse than the right.  
The examiner opined that hearing loss was not caused by or a 
result of the Veteran's military service.  The rationale provided 
for the opinion was that the Veteran's separation hearing test 
[in November 1963] was within normal limits, bilaterally.  

The Board points out, however, that prior to November 1967, 
audiometric results were reported in standards set by the 
American Standards Association (ASA).  Since November 1, 1967, 
the standards for hearing acuity have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  These standards are different and 
the one may be more favorable to the Veteran than the other.  
Thus, in order to facilitate data comparison, the ASA standards 
must be converted to ISO-ANSI standards.  The Board observes that 
the June 2008 VA examiner did not indicate whether there had been 
conversion of the in-service 1960 and 1963 ASA audiometric 
results to ISO-ANSI standards.  This must be accomplished to 
afford the Veteran every consideration of due process.  We also 
note that the examiner failed to address the finding at 6000 
Hertz that was recorded in January.



Accordingly, the case is REMANDED for the following actions:

1.  Refer the case an audiology examiner 
for an opinion.  The examiner is requested 
to review all records, in particular the 
January 1960 and November 1963 audiograms 
in service, as well the entirety of the 
post service clinical records and 
statements.

The examiner should convert the 1960 and 
1963 audiometric results from ASA to ISO-
ANSI standards in order to facilitate data 
comparison.  The converted results should 
be noted in the examiner's report.  He or 
she should provide an interpretation of 
any audiometric findings contained on a 
graph.  

Thereafter, the examiner should provide an 
opinion as whether any hearing loss was 
shown during service, and/or whether it is 
at least as likely as not that current 
hearing loss disability is related to 
service.  

The examination report must include a 
complete rationale for all opinions and 
conclusions reached.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


